DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims domestic priority to PRO 62/973,675 filed on 10/18/2019.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation "fluoride-free oral care composition of claim 1 and 4, where in the coconut oil ".  It is unclear if Applicant intended to reference claim 4 which recites limitations regarding charcoal or claim 5 which recites limitations regarding coconut oil.  Appropriate correction is required if Applicant intended to reference claim 5. No correction is required if the Applicant intended to reference claim 4. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the phrase "natural" renders the claim indefinite because it is unclear how the term further limits the claimed subject matter. As best understood by the examiner, baking soda is not a natural ingredient even if sodium bicarbonate is found in nature. Furthermore, even if, purely en arguendo, the remaining ingredients may individually be found in nature, however they are not found in nature together, rendering the composition as a whole to be other than natural. As such, it is unclear how the phrase “natural” further limits the claim scope. 
The Examiner recommends the removal of the term “natural” from claims 1-8 in order to overcome this rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2018/0110729 A1) in view of Lavrova (US 2009/0269288 A1). 
 Golden teaches a storage stable non-fluoride toothpaste (Golden at abstract). Golden further teaches that the toothpaste is stable in color, odor, pH, and viscosity (Golden at claim 43 and [0018]). Golden teaches that the toothpaste consists of .5-1.5 wt % thickening agent, 8-20 wt % sweetener, 10-25 wt % humectant, 30-40 wt % abrasive/whitener, 0.25-1.0 wt % flavorant, 15-20 wt % water, 3.5-4.5 wt % vitamins, 0.5-1.5 wt % carrier oil and 0.05-2.0 wt % emulsifier based on the total composition weight (Golden at [0031]). Golden further teaches that oils can include coconut oil (Golden at [0029]), sweeteners can include stevia (Golden at [0022]), flavorants can include peppermint and cinnamon (Golden at [0023]), and vitamins can include pantothenate aka vitamin B-5, vitamin B-6, vitamin D, and vitamin E (Golden at [0027]).
The teachings of Golden differ from claim 1 insofar as it fails to teach the use of charcoal, myrrh, and baking soda in a toothpaste. The teachings of Lavrova cure this deficit.  
Lavrova teaches a synergistic composition for toothpaste that includes sodium bicarbonate, myrrh extract, peppermint, and charcoal (Lavrova at abstract). Lavrova teaches the benefits of the addition of charcoal; anti-oxidant property that provides healing of damaged and stressed tissue, absorbent property of charcoal which removes malodor from the oral cavity, reduces acidity by adsorbing lactic and acetic acids as waste product, charcoal enhances the benefits of dentifrice delivery system, such as delivery of sodium monofluorophosphate, capable of both inhibiting of the softening of the enamel surface and promoting of restoration of enamel eroded by lesions (Lavrova [0026 and 0027]).  Charcoal is also a preservative agent and has nutritional effect by containing residual and organic components (Lavrova [0026 and 0027]). Lavrova further describes the charcoal as an abrasive (Lavrova at [0029]). Lavrova further teaches the use of myrrh as an antiseptic, deodorant, stimulant, fungicide and anti-inflammatory agent (Lavrova at [0031]).  Lavrova teaches sodium bicarbonate as a pH stabilizer and as an odor eliminator (Lavrova at [0028]). Lavrova further specifies the amounts of each component reciting 0.5% sodium bicarbonate, 0.9% peppermint oil, 0.5-0.7% myrrh extract, and 8% charcoal (Lavrova at claim 2).
The teachings of Lavrova differ from claim 1 insofar as they fail to teach that the toothpaste is fluoride free. 
It would have been prima facie obvious for one of ordinary skill in the art following the teachings of Golden to have substituted charcoal and sodium bicarbonate as abrasives given that Lavrova teaches the use of charcoal and sodium bicarbonate which are known in the art as abrasives. See MPEP 2143(I)(A).  One of ordinary skill in the art would have a reasonable expectation of success because both Golden and Lavrova teach toothpaste compositions and the components charcoal and sodium bicarbonate are used for their art recognized intended purpose as abrasives. See MPEP § 2144.07.  
It would have been prima facie obvious for one of ordinary skill in the art following the teachings of Golden to have added myrrh given that Lavrova teaches the use of myrrh in toothpaste. See MPEP 2143(I)(A). One would be motivated to include myrrh in toothpaste due to the benefits described in Lavrova including the use of myrrh as an antiseptic, deodorant, stimulant, fungicide, and anti-inflammatory agent (Lavrova at [0031]). One of ordinary skill in the art would have a reasonable expectation of success because both Golden and Lavrova teach toothpaste compositions and a variety of beneficial plant extracts. See MPEP § 2144.07.  
In regards to the ranges of the abrasives in instant claim 1, Golden teaches the use of abrasives at a range of 30- 40% (Golden at [0031]) and Lavrova teaches the use of charcoal and sodium bicarbonate which are known abrasives in the art of dental care compositions. It would be prima facie obvious for one of an ordinary skill in the art when substituting the known abrasives of Lavrova as the abrasives of Golden to have used the ranges described by Golden which would overlap with the instantly claimed ranges.  Given the ranges of Golden overlap with the instantly claimed ranges of abrasives it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct level of abrasion to clean teeth without damaging the enamel. See MPEP §2144.05. 
In regards to the ranges of the humectants in instant claim 1, Golden teaches 10-25 wt % humectant and teaches the use of coconut oil which is a known humectant in the art of dental care compositions it would be prima facie obvious to substitute the glycerin of humectant of Golden for coconut oil which is a known humectant in the art for the purpose of moisturizing. See MPEP §2144.06(II). It would be prima facie obvious when substituting coconut oil as the humectant to have used the range of humectant as described by Golden. Given the ranges of Golden overlap with the instantly claimed ranges of humectants it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct moisture of the toothpaste. See MPEP §2144.05. 
In regards to the ranges of the sweetener in instant claim 1, Golden teaches stevia used at 0.5-1.5%wt (Golden at [0032]) given the ranges of Golden overlap with the instantly claimed ranges of sweetener it would be prima facie obvious to alter the ranges of the components to give the desired level of sweetness for the toothpaste. See MPEP §2144.05.  
In regards to the ranges of the flavorant or plant extract in instant claim 1, Golden teaches 0.25-1.0 wt % flavorants wherein flavorants can include peppermint and cinnamon these ranges overlap or are similar to the instantly claimed ranges for peppermint and cinnamon. Given the ranges of Golden overlap with or are similar to the instantly claimed ranges of peppermint it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct flavor of the toothpaste and the desired benefits of the plant extracts. See MPEP §2144.05. Golden teaches the use of flavorants at a range of 0.25-1.0 wt % (Golden at [0031]) and Lavrova teaches the use of myrrh. It would be prima facie obvious for one of an ordinary skill in the art when adding the plant extract of Lavrova as a flavorant of Golden to have used the ranges described by Golden which would overlap with the instantly claimed ranges.  Given the ranges of Golden overlap with the instantly claimed ranges of flavorants it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct flavor of the toothpaste and the desired benefits of the plant extracts. See MPEP §2144.05. 
In regards to the ranges of the vitamins in instant claim 1, Golden teaches vitamins in the ranges of 3.5-4.5 wt % vitamins (Golden at [0031]) and further specifies pantothenate aka vitamin B-5 at 0.2-0.7 wt%, vitamin B-6 at 0.05-0.15% wt, vitamin D at 0.01-0.5%wt, and vitamin E at 1-2%wt (Golden at [0032]) which overlap with the instantly claimed ranges of vitamins. Given the ranges of Golden overlap with the instantly claimed ranges of vitamins it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct dosage of vitamins. See MPEP §2144.05
Regarding claim 2, Golden teaches that the composition is a toothpaste with stable viscosity (Golden at claim 43 and [0018]). 
Regarding claim 4, Lavrova teaches the benefits of the addition of charcoal; anti-oxidant property that provides healing of damaged and stressed tissue, absorbent property of charcoal which removes malodor from the oral cavity, reduces acidity by adsorbing lactic and acetic acids as waste product, charcoal enhances the benefits of dentifrice delivery system, such as delivery of sodium monofluorophosphate, capable of both inhibiting of the softening of the enamel surface and promoting of restoration of enamel eroded by lesions (Lavrova [0026 and 0027]).  Charcoal is also a preservative agent and has nutritional effect by containing residual and organic components (Lavrova [0026 and 0027]). Lavrova further describes the charcoal as an abrasive (Lavrova at [0029]).
Regarding claim 6, where a modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also MPEP 2143 part (I)(A). Golden teaches the use of coconut oil which is a moisturizer or a humectant. It would be obvious to use coconut oil for its art recognized intended purpose as a humectant or moisturizer. See also MPEP §2144.07. 
                                        
B) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2018/0110729 A1 as provided in the 892) in view of Lavrova (US 2009/0269288 A1 as provided in the 892) as evidenced by He (CN 104873723 A, as provided in the 892) and Lisa (Lisa 2017, as provided in the 892). 
The teachings of Golden and Lavrova are discussed above. Lavrova teaches that the toothpaste composition is synergistic (Lavrova at abstract, [0020]).
The combined teachings of Golden and Lavrova teach the use of cinnamon, myrrh, and peppermint and teach that the composition as a while can be synergistic and that the toothpaste possesses anti-oxidant properties. This synergistic quality of cinnamon, myrrh, and peppermint is evidenced by He and Lisa.
He teaches a burn cream including cinnamon, peppermint, and myrrh (He at page 3 lines 1-4). He further explains that it is cinnamon that produces the synergistic effect with other ingredients (He at page 3 paragraph 2).
Lisa teaches myrrh as a toothpaste ingredient with antioxidant properties (Lisa at page 3 column 1 paragraph 1) that acts synergistically with other toothpaste components (Lisa at page 7 column 1 paragraph 3 – column 2 paragraph 3).   
It would be prima facie obvious to one of ordinary skill of the art following the composition of Golden and Lavrova to expect a synergistic interaction between cinnamon and other ingredients including myrrh and peppermint as evidenced by He and Lisa. See MPEP §2143(I)(C) and MPEP § 2112. Furthermore, purely arguendo, if the synergistic action of the cinnamon, myrrh, and peppermint were unexpected relative to the prior art Applicant must show evidence of the unexpected result, MPEP 716.02(a).

C) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2018/0110729 A1 as provided in the 892) in view of Lavrova (US 2009/0269288 A1 as provided in the 892) as evidenced by Kaushik et al. (Kaushik et al. 2016 as provided in the 892).
The teachings of Golden and Lavrova are discussed above. Golden teaches that the toothpaste composition includes coconut oil (Golden at [0029]).
The combined teachings of Golden and Lavrova teach the use of coconut oil and teach the range of humectants used in the composition. The bacteria trapping properties of coconut oil are evidenced by Kaushik et al.
Kaushik et al. teaches that coconut oil is effective in reducing the amount of bacteria in the mouth (Kaushik at Tables 1 and 2) as taught by the ayurvedic medical practice oil pulling. In oil pulling the coconut oil is swished in the mouth and then spit out with the oil containing the bacteria and toxins (Kaushik page 1 column 2 paragraph 5 – page 2 column 1 paragraph 1). 
Regarding instant claim 5, where a modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also MPEP 2143 part (I)(A). It would be prima facie obvious to one of ordinary skill of the art following the teachings of Golden and Lavrova to expect the coconut oil to perform its art recognized intended purpose as a humectant and have the antibacterial properties of coconut oil as evidenced by Kaushink. See also MPEP § 2144.07and MPEP §2144(IV). 

D) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2018/0110729 A1as provided in the 892) in view of Lavrova (US 2009/0269288 A1 as provided in the 892) as evidenced by Srinivas et al (Srinivas et al 2017).
The teachings of Golden and Lavrova are discussed above. Lavrova teaches that the toothpaste composition includes sodium bicarbonate (Lavrova at [0028]).
The combined teachings of Golden and Lavrova teach the sodium bicarbonate and teach that the range of abrasives used in a toothpaste. The abrasive properties of sodium bicarbonate are evidenced by Srinivas et al.
Srinivas teaches that baking soda aka sodium bicarbonate is an ideal because of its antibacterial properties, low level of abrasion strong enough to remove plaque and stains while gentle enough to not erode or abrade enamel, and its effectiveness in removing plaque.
Regarding instant claim 7, where a modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also MPEP 2143 part (I)(A). It would be prima facie obvious to one of ordinary skill of the art following the teachings of Golden and Lavrova to expect the baking soda to perform its art recognized intended purpose as an abrasive as evidenced by Kaushink. See also MPEP § 2144.07and MPEP §2144(IV). 

E) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2018/0110729 A1as provided in the 892) in view of Lavrova (US 2009/0269288 A1 as provided in the 892) as evidenced by Ruiz-Ruiz et al. (Ruiz-Ruiz et al., 2017).
The teachings of Golden and Lavrova are discussed above. Golden teaches that the toothpaste composition includes stevia (Golden at [0022]).
The combined teachings of Golden and Lavrova teach the use of stevia and teach the range of stevia used in the composition. This anti-inflamitory, flavor, and antioxidant properties of stevia are evidenced by Ruiz-Ruiz et al.
Ruiz-Ruiz teaches that stevia is a sweet herb that is used for its sweet taste, antioxidant activity (Ruiz-Ruiz at pages 5-6), and anti-inflammatory activity (Ruiz-Ruiz at pages 8-9).
Regarding claim 8, where a modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).  See also MPEP 2143 part (I)(A). It would be prima facie obvious to one of ordinary skill of the art following the teachings of Golden and Lavrova to expect the stevia to perform its art recognized intended purpose as a sweetener and to have the antioxidant and anti-inflammatory properties of stevia as evidenced by Kaushink. See also MPEP § 2144.07and MPEP §2144(IV). 

Conclusion
No claims presently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        


/ISAAC SHOMER/Primary Examiner, Art Unit 1612